7 F.3d 239
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Jacqueline M. WILLIAMSON, Plaintiff-Appellant,v.Anthony FRANK, Postmaster General, Defendant-Appellee.
No. 92-1528.
United States Court of Appeals, Seventh Circuit.
Submitted Sept. 24, 1993.*Decided Sept. 27, 1993.

Before BAUER, Chief Judge, and POSNER and FLAUM, Circuit Judges.

ORDER

1
A plaintiff who appeals the dismissal of her lawsuit must submit a brief telling the appellate court why the district judge's decision was wrong.   Fed.R.App.P. 28(a)(5) (The appellant is required to file a brief that contains "the contentions of the appellant with respect to the issues presented, and the reasons therefor.").   A pro se brief that "neither cites any legal authorities nor specifies any error in the district court's decision" is frivolous.   Brooks v. Allison Division of General Motors Corp., 874 F.2d 489, 490 (7th Cir.1989).   See also  Pelfresne v. Village of Williams Bay, 917 F.2d 1017, 1023 (7th Cir.1990) ("A litigant who fails to press a point by supporting it with pertinent authority, or by showing why it is sound despite a lack of supporting authority or in the face of contrary authority, forfeits the point.").


2
The brief filed by appellant Jacqueline Williamson contains a four-page narrative of the events concerning her employment with, and dismissal from, the Postal Service and the course of the proceedings both in this court and the district court.   There is no argument.   As such, we are in no position to disturb the district court's February 4, 1992 decision dismissing Williamson's lawsuit as time-barred and for failure to pay the filing fee.1   See Smith v. Town of Eaton, 910 F.2d 1469, 1471 (7th Cir.1990) (The court will not research and construct legal arguments for a party.).


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)


1
 On November 17, 1989, the district court denied Williamson leave to proceed in forma pauperis finding that she was employed and had ample funds with which to pay the filing fee.   The court ordered that judgment would be entered dismissing the case if the fee was not paid by November 29, 1989